—Case held, decision reserved, motion to relieve counsel of assignment granted and new counsel to be assigned. Memorandum: Petitioner appeals from an order of Supreme Court that denied his petition for a writ of habeas corpus. Assigned counsel for petitioner moves to be relieved of the assignment on the ground that there is no appealable issue (see, People v Crawford, 71 AD2d 38). In his petition, petitioner alleges that he is being illegally detained because his conditional release date was improperly calculated, causing him to serve three years’ unwarranted incarceration. The affidavit and brief submitted by counsel in support of his motion to be relieved of the assignment do not address the issue raised in the petition. Therefore, we relieve counsel of his assignment and assign new counsel to address the issue whether petitioner’s conditional release date was correctly calculated, as well as any other issue that counsel’s review of the record may disclose. (Appeal from Judgment of Supreme Court, Erie County, Cosgrove, J.— Habeas Corpus.) Present — Pigott, Jr., P. J., Pine, Wisner, Kehoe and Balio, JJ.